 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7   _______________________________________
                                            )
 8   KURT SINGLETON,                        )
                                            )                 Case No. C17-1712RSL
 9                            Plaintiff,    )
                v.                          )
10                                          )                 ORDER REGARDING
     INTELLISIST, INC., d/b/a Spoken        )                 REPRESENTATION OF PLAINTIFF
11   Communications,                        )
                                            )
12                            Defendants.   )
     _______________________________________)
13
14          The case management deadlines in the above-captioned matter were stricken to allow the
15   parties to explore alternative means of resolving the case. A joint status report regarding the
16   outcome of the mediation was to be filed on or before January 18, 2019. When it was not, a
17   review of the docket showed that plaintiff is listed as pro se with no contact information. It
18   appears that attorney Judith Lonnquist filed a “Consent Order Granting Substitution of Attorney”
19   on November 2, 2018. Dkt. # 84. The document purports to substitute Ms. Lonnquist for
20   attorney Linda Larson, but it was not noted on the Court’s calendar for consideration and was
21   not signed by the withdrawing attorney. Four days later, all of the attorneys who had been
22   representing Mr. Singleton, including Ms. Larson, filed a notice of withdrawal. Dkt. # 87. The
23   document acknowledged that Ms. Lonnquist had not yet been permitted to participate in the
24   case, but nevertheless effected an automatic withdrawal without providing contact information
25   for the client.
26

     ORDER REGARDING
     REPRESENTATION OF PLAINTIFF
 1          The Clerk of Court is directed to reactivate Linda Larson, David Bridgers, Tera Rica
 2   Murdock, and Taylor Askew as counsel for Mr. Singleton. Unless and until a motion or
 3   stipulation that satisfies LCR 83.2(b)(1) is filed and granted, they remain counsel of record. The
 4   Clerk is directed to email a copy of this Order to Ms. Lonnquist at LOJAL@aol.com.
 5
 6          Dated this 25th day of January, 2019.
 7
 8
                                               A
                                               Robert S. Lasnik
 9                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER REGARDING
     REPRESENTATION OF PLAINTIFF                     -2-
